 
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
 
This Amendment No. 2 (“Amendment No. 2”) to that certain Loan and Security
Agreement dated as of March 9, 2005, as amended by Amendment No. 1, dated May
23, 2005 (as amended, the “Agreement”) is made as of March 30, 2007, by and
among Shells Seafood Restaurants, Inc., a Delaware corporation (the “Company”),
and the Lenders (as defined in the Agreement) parties thereto. Capitalized terms
not herein defined shall have the meaning given to them in the Agreement.
 
WHEREAS, the Agreement expires, subject to certain exceptions set forth therein,
on May 23, 2007 (the “Maturity Date”);
 
WHEREAS, the parties to the Agreement desire to provide for the extension of the
Agreement for an additional one (1) year such that it expires on May 23, 2008;
 
WHEREAS, as consideration for the extension the Agreement the Company desires to
pay the Lenders an aggregate $100,800 in shares of the Company’s unregistered
common stock based upon the fair market value of the Shares on the date hereof;
and
 
WHEREAS, the parties have renegotiated the commitment amount of Bruce Galloway,
IRA R/O to reduce such amount from $320,000 to $160,000 and desire to amend the
Agreement to reflect such renegotiation.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:
 
1.  Amendment to Section 1. Section 1 of the Agreement is hereby amended and
restated in its entirety as follows:
 
1. AMOUNT. The Lenders agree, on the terms and conditions of this Agreement, to
make loans (hereinafter called individually a “Loan” and, collectively, “the
Loans”) to the Company in an aggregate principal amount at any one time
outstanding up to but not exceeding One Million Four Hundred Forty Thousand
Dollars ($1,440,000); provided, however that each Loan request by the Company to
the Lenders, in the aggregate, shall be in increments of $200,000, and each
individual Lender is committing to make Loans only up to the aggregate principal
amount set forth opposite such Lenders’ name on Exhibit A hereto. The obligation
of a Lender to make loans up to but not exceeding such aggregate principal
amount at any one time outstanding is hereinafter called its “commitment.”
Within such limits, the Company may borrow, repay, and reborrow funds under this
revolving credit line, at any time or from time to time from the date hereof to
and including May 23, 2008 (the “Maturity Date”), subject to earlier termination
of the commitment of the Lenders in accordance herewith. All Loans shall be made
by, and repayments (if any) made to, each of the Lenders, in proportion to the
percentage interest set forth opposite such Lenders’ name on Exhibit A hereto;
and shall be repaid, to the extent then still outstanding, on the Maturity Date
(subject to earlier repayment as provided in Section 4 below).
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Consideration. On the date hereof the Company shall, as consideration for
the extension of the Agreement, pay the Lenders an aggregate of $100,800 in
shares of the Company’s unregistered common stock (the “Shares”) based upon the
fair market value of the Shares on the date hereof. Each Lender shall receive
that number of Shares as is set forth opposite such Lenders’ name on Exhibit B
hereto.
 
3.  Lender Representations. Each Lender hereby represents and warrants to the
Company, severally and not jointly, that:
 
(i) The Lender is an accredited investor as defined in Rule 501(a) of Regulation
D promulgated under the Securities Act of 1933, as amended (the “Securities
Act”).
 
(ii) The Lender understands that the Shares have not been, and will not be,
registered under the Securities Act, and are being offered by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Lender’s representations as expressed herein. The Lender
understands that the Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, the Lender
must hold the Shares indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Each Lender is aware of the provisions
of Rule 144 promulgated under the Securities Act which permits limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions including, among other things, the availability of certain
current public information about the Company and compliance with applicable
requirements regarding the holding period, the amount of securities to be sold
and the manner of sale. The Lender acknowledges that the Company has no
obligation to register or qualify the Shares for resale.
 
(iii) The Lender understands that the Shares and any securities issued in
respect of or exchange for the Shares, shall bear the following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(iv) This Amendment No. 2 is made with the Lender in reliance upon the Lender’s
representation to the Company, which by the Lender’s execution of this Amendment
No. 2, the Lender hereby confirms, that the Shares to be acquired by the Lender
will be acquired for investment for the Lender’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and that the Lender has no present intention of selling, granting any
participation in, or otherwise distributing the same.
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Neither the Lender, nor any of its officers, directors, employees, agents,
stockholders or partners has either directly or indirectly, including through a
broker or finder (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the offer and sale of the Shares.
 
4.  Entire Agreement. This Amendment No. 2, together with the provisions of the
Agreement not amended hereby, constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all other
prior agreements, whether written or oral, between the parties hereto.
 
5.  Counterparts. This Amendment No. 2 may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.
 


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 2
to be executed as of the date first above written.




SHELLS SEAFOOD RESTAURANTS, INC.


By: ____________________________
Name: Warren R. Nelson
Title: Chief Financial Officer




Frederick R. Adler


By: _____________________________
Frederick R. Adler


Trinad Capital, LP


By: _____________________________
Name:
Title: 


Bruce Galloway, IRA, R/O


By: _____________________________
Name:
Title: 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
Lender
 
% Interest of Loans Made
 
Aggregate $ Commitment
 
Fredrick R. Adler
c/o Adler & Co.
750 Lexington Avenue
New York, NY 10022
 
 
56%
 
 
 
$800,000
 
Trinad Capital, LP
2121 Avenue of the Stars Suite 2550
Los Angeles, CA 90067
 
33%
 
$480,000
 
Bruce Galloway, IRA R/O
c/o Galloway Capital Management, LLC
720 Fifth Avenue, 10th Fl
New York, NY 10019
 
11%
 
$160,000
 



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Lender
 
Number of Shares
 
Fredrick R. Adler
c/o Adler & Co.
750 Lexington Avenue
New York, NY 10022
 
 
124,444
 
Trinad Capital, LP
2121 Avenue of the Stars, St. 2550
Los Angeles, CA 90067
 
 
 
74,667
 
Bruce Galloway, IRA R/O
c/o Galloway Capital Management, LLC
720 Fifth Avenue, 10th floor
New York, NY 10019
 
 
 
24,889
 



 
 
 

--------------------------------------------------------------------------------

 
 